DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Applicant’s amendment filed 1/5/21 has been entered. Claims 2, 5, 6, 10, 11, 15, 17, and 21 stand cancelled. No claims have been newly added or amended. Claims 1, 3, 7-9, 12-14, 16, 19, and 22-25 are presently pending and active.
The rejection below has been updated to reflect Applicant’s amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: 
(A) The breadth of the claims; 
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (reversing the PTO's determination that claims directed to methods for detection of hepatitis B surface antigens did not satisfy the enablement requirement). In Wands, the court noted that there was no disagreement as to the facts, but merely a disagreement as to the interpretation of the data and the conclusion to be made from the facts. In re Wands, 858 F.2d at 736-40, 8 USPQ2d at 1403-07. The Court held that the specification was enabling with respect to the claims at issue and found that "there was considerable direction and guidance" in the specification; there was "a high level of skill in the art at the time the application was filed;" and "all of the methods needed to practice the invention were well known." 858 F.2d at 740, 8 USPQ2d at 1406. After considering all the factors related to the enablement issue, the court concluded that "it would not require undue 
	The factors described above have been considered as follows:
(A) The breadth of the claims: The claims are directed to a paper formed from microfilaments and binders having various properties. Notably, claims 24 and 25 further specify that an otherwise identical paper without the claimed microfilaments has a lower tensile index.
(B) The nature of the invention: An aramid paper with microfilaments and fibrids as binder.
(C) The state of the prior art: Aramid papers are broadly known. The previously cited Naruse reference appears exemplary. 
Regarding (D) The level of one of ordinary skill, (E) The level of predictability in the art, (F) The amount of direction provided by the inventor, and (G) The existence of working examples: Applicant has provided several working examples both in the instant specification and in attendant declarations. These working examples suggest the level of ordinary skill in the art is high and predictability is low, as is evidenced by the complicated nature of the examples that detail numerous variables which are explained as contributing to the claimed features. Those examples have been reproduced below, for reference, and sorted according to their tensile index values. 
Applicant’s claims 24 and 25 require that a paper with the para-aramid microfilaments having a titer of 0.5-1.3 dtex exhibit an increased tensile index relative to a paper with microfilaments with a titer below or above the claimed range. As shown below, Applicant’s data appears to show that those of ordinary skill in the art could not make the invention of claims 24 or 25 without undue experimentation. 

Further when comparing the two examples above to example 4 of 6/6/18 even more uncertainty arise.  Example 4 is made from the same yarns as the two examples above but has a titer of 1.1 (which is within the range of inventive in claim 24) and has a tensile index of 18.5.  If one were to compare it to example 1 of 5/1 it does not satisfy claim 24 but if one were to compare to example 1 of 6/6 it does. Note Applicant characterizes Example 1 and 4 of the 6/6 data set as “very comparable” with respect to strength and modulus.
Comparative examples that have titer outside the claimed range appear to, in some cases, have a higher tensile index, relative to examples within the claimed titer range when using otherwise identical yarns. Therefore, the specification does not appear to provide an enabling disclosure for the claims requiring the tensile index within the claimed titer range be higher than the tensile index outside the claimed titer range.


    PNG
    media_image1.png
    372
    1424
    media_image1.png
    Greyscale

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 7-9, 12-14, 18-20, and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Naruse et al. (US-PGPub 2007/0167101) and further in view of Levit et al. (US-PGPub 2007/0137818).
Regarding claims 1, 7-9, 12, 18-20, and 23, Naruse teaches an aramid paper (para [0029, 0047, 0048]) with a grammage of 5-50 g/m2 (para [0044]) with aramid staple fibers (microfilaments) (para [0033-0035]) in an amount of 20-80% (para [0041]). The fibers are 
One of ordinary skill in the art would have considered the invention to have been obvious because the grammage, weight% of fibers, filament length, and titer taught by Naruse overlaps with the instantly claimed grammage, weight% of fibers, filament length, and titer and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference. See MPEP 2144.05
Naruse is silent with respect to the weight % of the fibrids/non-resinous binder.
Naruse and Levit are related in the field of aramid papers. Levit teaches an aramid paper with an aramid fibrid amount of 10-90 wt%, and are used as a binder as they physically entwine with other ingredients or composites of the paper raw materials (para [0048]). One would look to the teaching of Naruse to select the appropriate amount of fibrids used is less than that of the fibrillated aramid present, and then would look to the teachings of Levit to select the amount of 
Further, one of ordinary skill in the art would have considered the invention to have been obvious because the compositional proportions taught by Naruse in view of Levit overlaps the instantly claimed proportions and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference. See MPEP 2144.05.
Hereafter this combination will be referred to as, “modified Naruse.”
Regarding claim 13, Naruse teaches a fiber length of 2-10 mm (para [0035]) and a titer of 0.1-2 dtex (para [0035]). This would be fully capable of meeting the claimed range for the aspect ratio, as this would provide a range of approximately 2/0.1 (20), 2/2 (1) at the low end, and 10/.1 (100), 10/2 (5) at the high end. This provides for a range that overlaps with the range claimed. It would be obvious to one of ordinary skill in the art to select a value from within the disclosed range. See MPEP 2144.05
Regarding claim 14, Naruse teaches a paper (para [0047]) separator for spacing and/or separating electrical components, such as electrodes (para [0001]).

Claims 3, 4, 16, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over modified Naruse as applied to claim 1 above, and further in view of Kinsley, Jr. US 2004/0140072.
Regarding claims 3, 4, and 16, modified Naruse teaches an aramid paper as above for claim 1, where the paper has some amount of fibrilated aramid (pulp). Naruse further teaches that cellulose fibers may be added (para [0048]).
Modified Naruse is silent to the weight percent of the pulp, be it aramid or cellulose based. 
Modified Naruse and Kinsley are related in the field of aramid papers. Kinsley teaches a paper of 50-80 wt% cellulosic pulp and aramid fiber (para [0018]), with the addition of the cellulosic pulp being for improved thermal resistance (para [0014]). It would be obvious to one of ordinary skill in the art at the time of the invention to further modify modified Naruse with the cellulosic pulp, and amount of pulp of Kinsley because this would provide modified Naruse with the additional benefit of improving thermal resistance (para [0014]).
Further, one of ordinary skill in the art would have considered the invention to have been obvious because the compositional proportions taught by modified Naruse in view of Kinsley overlap the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference. See MPEP 2144.05
Regarding claim 22, modified Naruse in view of Kinsley teaches an aramid paper with 50-80 wt% pulp (as above for claim 3; Kinsley para [0018]) and 10-90 wt% fibrids (as above for claim 1; Levit para [0048]). It therefore follows that there is at least a set of embodiments taught wherein the wt% of present fibrids will be higher than the wt % of present pulp. 


Response to Arguments
Applicant's arguments filed 1/5/21 have been fully considered but they are not persuasive.
Applicant argues on pages 5-11 regarding the 112(a) Enablement that the experimental data only works if compared to experimental data from the same batch/run/day (i.e. the data from each Declaration may only be compared to data from that Declaration); however, no clear explanation of why this would be has been provided. Applicant asserts that each Declaration illustrates the claimed improvement within the closed group of tests performed. For example, Applicant argued on page 7 of the June 6 declaration that the inventive samples have a 12-51% increase in tensile index over the comparative samples. However, when one compares Comparative Sample 1 to Comparative Sample 6, Comparative Sample 6 still shows about a 14.5% increase relative to Comparative Sample 1. Further muddying of the issue of the alleged unexpected results comes from the fact that Applicant is asserting unexpected results across a narrower and a broader range. Which range is the one with illustrated unexpected results? If a value is ‘good’ at 1.3 dtex for claim 25, why would that value not be good enough for claim 24?
The Examiner still has not seen evidence that the Declarations are only comparable to themselves and that comparison of apparently identical papers is not possible or appropriate, beyond assertion by Applicant’s attorney. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). 
Furthermore, one of the factors for asserting unexpected results is that the evidence relied upon should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.” Ex parte Gelles, 22 USPQ2d 1318, 1319. Here if the results vary to the point where different runs of the using the exact same starting materials in the same process cannot be compared, the results cannot be aid to be statistically significant.
Based on the preponderance of the evidence, it remains the Examiner’s position that experimentation required for one of ordinary skill in the art to be able to test and verify that they are or are not infringing upon this application remains in excess of ‘undue.’
It is further noted that Applicant filed an IDS with an EPO challenge from DuPont where they ran the experiments as specified in the instant specification and were unable to replicate the claimed results. While this is not prior art per se, it adds to the evidence within the application history that weighs toward ‘undue experimentation would be required.’
 Applicant further argues that the clear trend of the provided data in the Declarations may be seen by setting the highest value tensile index to be 100%, or the ‘maximum tensile index’ for that run.
However, while this creates a curve following the increase and decrease that is quite clear in each Declaration, it does not seem to be in agreement with how the Declarations were measuring the percent % in tensile index. Again, as an example, the June 6 Declaration stated on page 7 that the inventive examples within the Declaration had been compared to the comparative examples, and the inventive samples ranged from an improvement of tensile index of about 12% to about 51% increase. Upon re-reviewing this data, the Examiner found that this relationship held true…between two of the comparative examples. Specifically, Comparative Sample 1 has a tensile index of 13.8, Comparative Sample 6 has a tensile index of 15.8. The relationship between the two comparatives, is about a 14% increase over for Comparative Sample 6 over Comparative Sample 1. Which brings us back to the initial discussion of the enablement rejection: With the data provided, how can one of ordinary skill know they have infringed?
Applicant argues on pages 11-14 regarding the 103(a) rejection that the experimental data only works if compared to experimental data from the same batch/run/day (i.e. the data from each Declaration may only be compared to data from that Declaration), however no clear explanation of why this would be has been provided. Applicant asserts that each Declaration illustrates the claimed improvement within the closed group of tests performed. For example, inventive examples. That is, it’s a notable increase at a dtex of 1.6, well outside either of the claimed ranges of 0.5-1.0 dtex or 0.5-1.3 dtex.
The Examiner still has not seen evidence that the Declarations are only comparable to themselves would necessarily be true, beyond assertion by Applicant’s attorney. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). 


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on ((571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.B.F/Examiner, Art Unit 1781                                                                                                                                                                                                        

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781